DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, corresponding to claims 4-7 and 13-15, in the reply filed on March 1, 2021, is acknowledged.  Applicant elected PRE-084 as a second agent.
Status of the Claims
	Claims 1-11 and 13-15 are pending.  Claims 1-3, 8-11, and 13-15 are withdrawn.  Claims 4-7 are examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed 
invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yazawa et al., “Using induced pluripotent stem cells to investigate phenotypes in Timothy Syndrome,” Nature Vol 471, March 10, 2011, as evidenced by Meijer et al., “Biochemical and cellular effects of roscovitine, a potent and selective inhibitor of the cyclin-dependent kinases cdc2, cdk2, and cdk5,” Eur. J. Biochem, 243, 527-536 (1997).
Yazawa teaches roscovitine restores the electrical and Ca2+ signaling properties of cardiomyocytes from Timothy syndrome patients. Abstract.  “These results indicate that cardiomyocytes from patients with LQTS can be used to screen potential drugs, and suggest that drugs related to roscovitine might be valuable tools for Treating Timothy syndrome and other cardiac arrhythmias.” Page 232.  Roscovitine is referred to as a cyclin dependent kinase inhibitor.  As evidenced by Meijer, roscovitine is a potent and selective inhibitor of cdk5.  Yazawa explains that it improves action potentials, prevented potential prolongation, etc. See Figure 4.
As such, it would be prima facie obvious to administer roscovitine to a subject with Timothy Syndrome in view of the cited prior art.  One would be motivated to do so because roscovitine is a known potent and selective inhibitor of CDK5, which is known to have effects including restoring electrical and Ca2+ signaling of cardiomyoctyes.  As such, there is a reasonable and predictable expectation of success in treating a subject with Timothy syndrome with roscovitine.

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yazawa et al., “Using induced pluripotent stem cells to investigate phenotypes in Timothy Syndrome,” Nature Vol 471, March 10, 2011, as evidenced by Meijer et al., “Biochemical and cellular effects of roscovitine, a potent and selective inhibitor of the cyclin-dependent kinases cdc2, cdk2, and cdk5,” Eur. J. Biochem, 243, 527-536 (1997), and in view of Woosley (US2003/0211500), and in view of Ehmke et al., “The sigma-1 receptor: a molecular chaperone for the heart and the soul?,” Cardiovascular Research 2012, 93, 6-7, in view of Boulaksil et al., “Longitudinal arrythmogenic remodelling in a mouse model of longstanding pressure overload,” Netherlands Heart Journal, Vol 18, No. 10, October 2010.  
Yazawa teaches roscovitine restores the electrical and Ca2+ signaling properties of cardiomyocytes from Timothy syndrome patients. Abstract.  “These results indicate that cardiomyocytes from patients with LQTS can be used to screen potential drugs, and suggest that drugs related to roscovitine might be valuable tools for Treating Timothy syndrome and other cardiac arrhythmias.” Page 232.  Roscovitine is referred to as a cyclin dependent kinase inhibitor.  As evidenced by Meijer, roscovitine is a potent and selective inhibitor of cdk5.  Yazawa explains that it improves action potentials, prevented potential prolongation, etc. See Figure 4.
Yazawa does not teach combination therapy with fluvoxamine.
Woosley treating prolonged QT interval or acquired LQTS with pharmaceutical agents. See abstract.  A pharmaceutical agent for treatment includes a listing of drugs in prior art claim 8 to include fluvoxamine.  
Further, Ehmke teaches mice with impaired cardiac function induced by aortic banding and high salt intake showed reduced levels of sigma-1 receptor protein.  Stimulation of sigma-1 receptors in the brain was sufficient to rescue cardiac function.  A major function of the sigma-1 receptor appears to be to safeguard mitochondrial Ca2+ levels required for normal energy production under cellular stress.  Further, direct exposure of cardiomyocytes to sigma-1 receptor agonist inhibit K+ and Na+ channels and alters contractility.  In mice, aortic banding caused a time dependent decrease in sigma-1 protein expression which was associated with hypertrophy in the left ventricle and a decreased fractional shortening.  “All of these fluvoxamine.”  Further, all pathophysiological alterations associated with reduced sigma-1 receptor expression were reversed by PRE084.   Infusion of PRE084 significantly reduced sympathetic overactivity after aortic banding.  Heart failure and depression are both associated with sympathetic overactivity.
Boulaksil teaches mice with aortic constriction developed QT prolongation after 16 weeks.  
	It would have been prima facie obvious to a person of ordinary skill in the art prior to the filing of the instant application to arrive at the claimed methods in view of Yazawa, Woolsey, Ehmke, and Boulaksil.  One would be motivated to do so because Yazawa teaches restoring electrical and Ca2+ signaling of cardiomyoctyes and treating TS with roscovitine (i.e., a known potent and selective CDK5 inhibitor).  Further, TS is characterized by QT prolongation.  Sigma-1 receptors are taught to safeguard mitochondrial Ca2+ levels.  Further, aortic constriction in mice causes a reduction in sigma-1 receptor expression and results in QT prolongation after 16 weeks, in addition to hypertrophy in the left ventricle and a decreased fractional shortening.  Stimulation of sigma-1 receptor function is known to rescue cardiac function, and in particular, PRE084 was shown to reverse sympathetic overactivity, as well as all physiological alterations.  Similarly, LVH and fractional shortening, as well as decreased sigma-1 receptor expression were also shown to be reversed by fluvoxamine.  As such, there is a reasonable and predictable expectation of success that PRE084 and/or fluvoxamine would increase sigma-1 receptor expression, reverse sympathetic overactivity, protect Ca2+ levels, and reverse the general pathophysiology that is associated with QT prolongation and those consequences secondary thereto.  Further, co-administration of two agents each known to separately treat a condition or symptoms thereof.  "It is prima facie obvious to combine two compositions each of which is In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED D BARSKY whose telephone number is (571)272-2795.  The examiner can normally be reached on 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.                                                                                                                                                                                   
/JARED BARSKY/Primary Examiner, Art Unit 1628